*1004Memorandum. The order of the Appellate Division should be affirmed. The evidence presented to the Grand Jury, particularly as to the gross discrepancy in the number of toll tickets and the defendant’s behavior when confronted by the police, was legally sufficient to support the indictment. (CPL 210.20; People v Dunleavy, 41 AD2d 717, affd 33 NY2d 573; People v Ward, 37 AD2d 174.) Nor is there any merit to the contention that the mere shortage of tickets does not support an inference that the defendant stole funds equal to the dollar value of the tickets (Penal Law, § 155.20, subd 2, par [b]). In the context of the Grand Jury procedure, legally sufficient means prima facie, not proof beyond a reasonable doubt (cf. People v Fellman, 35 NY2d 158).